
	
		II
		Calendar No. 605
		110th CONGRESS
		2d Session
		S. 2720
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Specter introduced
			 the following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To withhold Federal financial assistance from each
		  country that denies or unreasonably delays the acceptance of nationals of such
		  country who have been ordered removed from the United States and to prohibit
		  the issuance of visas to nationals of such country.
	
	
		1.Prohibition on Federal
			 financial assistance to countries that deny or unreasonably delay the
			 acceptance of nationals who have been ordered removed from the United
			 StatesChapter 1 of part I of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by
			 adding at the end the following:
			
				136.Prohibition on
				Federal financial assistance to countries that deny or unreasonably delay the
				repatriation of nationals who have been ordered removed from the United
				States
					(a)In
				generalExcept as otherwise
				provided under this section, funds made available under this Act may not be
				dispersed to a foreign country that refuses or unreasonably delays the
				acceptance of an alien who—
						(1)is a citizen, subject, national, or
				resident of such country; and
						(2)has received a final order of removal under
				chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et
				seq.).
						(b)Defined
				termIn this section and in section 243(d) of the Immigration and
				Nationality Act (8 U.S.C. 1253(d)), a country is deemed to have refused or
				unreasonable delayed the acceptance of an alien who is a citizen, subject,
				national, or resident if the country does not accept the alien within 90 days
				of receiving a request to repatriate such alien from an official of the United
				States who is authorized to make such a request.
					(c)Quarterly
				reportsNot later than 90 days after the date of enactment of
				this section, and every 3 months thereafter, the Secretary of Homeland Security
				shall submit a report to the Senate and the House of Representatives
				that—
						(1)lists all the
				countries which refuse or unreasonably delay repatriation (as defined in
				subsection (b)); and
						(2)includes the
				total number of aliens who were refused repatriation, organized by—
							(A)country;
							(B)detention status;
				and
							(C)criminal
				status.
							(d)Issuance of
				travel documentsIf a country is listed in a report submitted
				under subsection (c), the country shall be subject to the sanctions described
				in subsection (a) and in section 243(d) of the Immigration and Nationality Act
				unless the country issues appropriate travel documents—
						(1)not later than
				100 days after the submission of such report on behalf of all aliens described
				in subsection (a) who have been convicted of a crime committed while in the
				United States; and
						(2)not later than
				200 days after the submission of such report on behalf of all other aliens
				described in subsection (a).
						(e)Waiver
						(1)RequestThe
				President or a member of the President’s cabinet who has been designated by the
				President, may submit a written request to Congress that this section be
				waived, wholly or in part, with respect to any country.
						(2)Resolution of
				approvalNot later than 7 legislative days after the receipt of a
				waiver request under paragraph (1), the Senate and the House of Representatives
				shall vote on a joint resolution authorizing the waiver request.
						(3)Effect of
				failure to voteIf the Senate or the House of Representatives
				fails to vote on the joint resolution described in paragraph (2) before the end
				of the time period specified in paragraph (2), the waiver request is
				effectively denied.
						(f)StandingA
				victim or an immediate family member of a victim of a crime committed by any
				alien described in subsection (a) after such alien has been issued a final
				order of removal shall have standing to sue in any Federal district court to
				enforce the provisions of this section and the provisions of section 243(d) of
				the Immigration and Nationality Act. No attorney’s fees or monetary judgments
				may be awarded in a suit filed under this
				subsection.
					.
		2.Discontinuing
			 granting visas to nationals of country denying or delaying accepting
			 aliensSection 243(d) of the
			 Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as
			 follows:
			
				(d)Discontinuing
				granting visas to nationals of country denying or delaying accepting
				aliens
					(1)In
				generalIf a country is listed on the most recent report
				submitted by the Secretary of Homeland Security to Congress under section
				136(c) of the Foreign Assistance Act of 1961, the Secretary may not issue a
				visa to a subject, national, or resident of such country unless—
						(A)the country is in
				full compliance with section 136(d) of such Act; or
						(B)Congress passes a
				joint resolution providing for the waiver of this subsection with respect to
				such country.
						(2)Effect of
				unauthorized issuanceAny visa issued in violation of this
				paragraph shall be null and void.
					(3)Waiver
						(A)RequestThe
				President or a member of the President’s cabinet who has been designated by the
				President, may submit a written request to Congress that this subsection be
				waived, wholly or in part, with respect to any country.
						(B)Resolution of
				approvalNot later than 7 legislative days after the receipt of a
				request described in subparagraph (A), the Senate and the House of
				Representatives shall vote on a joint resolution authorizing the waiver
				request.
						(C)Effect of
				failure to voteIf the Senate or the House of Representatives
				fails to vote on the joint resolution described in subparagraph (B), the waiver
				request is effectively denied.
						(4)StandingA victim or an immediate family member of a
				victim of a crime committed by any alien described in section 136(a) of the
				Foreign Assistance Act of 1961 after such alien has been issued a final order
				of removal shall have standing to sue in any Federal district court to enforce
				the provisions of this subsection. No attorney’s fees or monetary judgments may
				be awarded in a suit filed under this
				subsection.
					.
		
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
